Citation Nr: 0906018	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
California


THE ISSUE

1.  Entitlement to service connection for a leg condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


ATTORNEY FOR THE BOARD


L.J. Bakke-Shaw, Counsel

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from August 1980 to 
September 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, in which service connection for PTSD 
and a leg disability was denied.

The veteran testified before the undersigned Veterans Law 
Judge in October 2008.  A transcript of the hearing is 
associated with the claims file.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant submitted a substantive appeal in January 
2003 addressing the issues of service connection for PTSD and 
a leg disability, perfecting his appeal as to these issues. 

2.  In a written statement submitted in December 2004, and 
before the Board had an opportunity to render a decision in 
the case, the appellant withdrew his appeal as to the issue 
of service connection for a leg condition.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of service 
connection for a leg condition have been met.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

In January 2003, the veteran submitted a substantive appeal 
following issuance of a statement of the case (SOC) earlier 
that month.  The November 2003 supplemental SOC (SSOC) 
identified the issues as service connection for a bilateral 
leg disability and for PTSD.  The RO thus assumed that the 
veteran intended to perfect both the issues of service 
connection for a bilateral leg disability and for PTSD.  

In February 2004, the veteran submitted a second substantive 
appeal, writing that he wished to appeal only the issue of 
service connection for PTSD.  In a December 2004 written 
statement, and before the Board promulgated a decision, the 
veteran withdrew his claim for service connection for a 
bilateral leg disability.  

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

In July 2006 the RO issued an SSOC identifying the issues as 
service connection for both a bilateral leg disability and 
for PTSD.  The veteran submitted a substantive appeal, in 
August 2006, again checking that he wanted to appeal all the 
issues listed on the SOC and SSOC.  This would appear to 
again include the bilateral leg disability.  He also 
requested a hearing before the Board.  

However, neither the veteran nor his representative has 
submitted additional evidence or argument concerning the 
bilateral leg disability.  Moreover, during his hearing 
before the undersigned Veterans Law Judge in October 2008, 
neither the veteran nor his representative provided argument 
on the issue or indicated in any other way that they desired 
the issue to remain on appeal.  

Given the foregoing, the Board determines that the veteran 
intended to withdraw the issue of service connection for a 
bilateral leg disability in December 2004.  

As the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a bilateral leg 
disability, there remain no allegations of error of fact or 
law for appellate consideration. The Board therefore has no 
jurisdiction to review this issue.


ORDER

The claim for service connection for a bilateral leg 
disability is dismissed.


REMAND

The appellant seeks service connection for PTSD. 

The appellant and his representative testified before the 
undersigned Veterans Law Judge that while he was on active 
duty, the veteran was assigned with his unit to operations in 
Beirut providing security for the Palestinian Liberation 
Organization (PLO), and for peacekeepers and civilians, 
helping to protect and evacuate them during peacekeeping 
missions in Beirut, Lebanon.

The claims file shows diagnoses of PTSD, including by VA 
examination dated in September 2004.  In an opinion proffered 
in conjunction with the September 2004 report the examiner 
opined that the diagnosed PTSD is the result, at least in 
part, of the veteran's military experiences.  

Service personnel records show that the veteran participated 
in evacuation operations of non-combatants from Beirut, 
Lebanon from June to August 1982, in shore-based evacuation 
operations of the PLO from Beirut, Lebanon from August to 
September 1982, and in shore-based operations of the Multi-
National Peacekeeping Force in Beirut, Lebanon from September 
to November 1982.

These events occurred against the backdrop of the Israeli 
invasion of Lebanon, which occurred just days prior and was 
the catalyst for mobilizing U.S. Marines and other forces to 
the area for peacekeeping and evacuation efforts, and the 
Lebanese Civil War.  A year later, in October 1983, the 
Marine barracks in Beirut were bombed.

Documentation from the service department shows that in June 
1985 the Secretary of the Navy approved Lebanon as an 
operation for which the Combat Action Ribbon (CAR) may be 
authorized for the dates August 1982 through October 1984.  
The memorandum also shows that the veteran's unit, HMM 261, 
was authorized to wear the Humanitarian Service Medal for the 
evacuation of civilians from Lebanon, and to wear the Marine 
Corps Expeditionary Medal.  However, because the CAR is a 
personal award, the memorandum directs that an individual 
must be nominated by his or her commanding officer and the 
delegated authority must approve the award for it to be 
awarded.  After October 1984, recommendations for the CAR 
were to be forwarded to the Secretary of the Navy through the 
proper chain of command.  

The service department has certified, and service personnel 
records show, that the veteran is authorized to wear the 
Humanitarian Service Medal and the Marine Corps Expeditionary 
Medal for his service in Lebanon.  In addition, the service 
department noted that the veteran is authorized the 
Meritorious Unit Commendation awarded to Marine Medium 
Helicopter Squadron 365 for service from October 1982 to 
April 1983, and the Navy Unit Commendation awarded to 22nd 
Marine Amphibious Unit for service from October 1982 to April 
1983.  However, the service department found that the veteran 
is NOT authorized to wear the CAR.  The finding by the 
service department is dispositive of the issue.

The veteran has asserted that he was awarded the CAR.  It 
appears that he misunderstood the June 1985 memorandum to 
have authorized his personal award of the decoration, as it 
authorized him to wear the Humanitarian Service Medal and the 
Marine Corps Expeditionary Medal.  But, as the memorandum 
explained, nomination by his commanding officer and approval 
by the Secretary of the Navy would have been necessary to be 
authorized the CAR.  

Notwithstanding, the non-award of the CAR is not dispositive 
of the veteran's claim herein before the Board.  Rather, the 
award of the Humanitarian Service Medal and the Marine Corps 
Expeditionary Medal, as well as the availability of the CAR 
for service in Lebanon and remarks in the veteran's service 
personnel records are consistent with the veteran's 
statements of the type and nature of the conditions under 
which he served in Lebanon.

Because the service department recognized service in Beirut 
during this time periods as eligible for the CAR, such 
service is recognized as combat service.  The claims file 
does not show that the RO has considered the veteran's 
stressors under the provisions of Pentecost v. Principi, 
16 Vet. App. 124, 128-9. (2002).  This must be done.

Finally, it is noted that the veteran is authorized the 
Meritorious Unit Commendation and Navy Unit Commendation, as 
noted above, for service rendered during his first period of 
service.  These citations are not of record and would 
undoubtedly shed light on the circumstances of his service 
and that of the units to which he was attached during this 
time.

Accordingly, this case is remanded for the following:

1.  Provide appropriate VCAA notice to 
the veteran pertaining to claims for 
PTSD.  In particular, explain that he may 
offer as evidence of his averred 
stressors the statements of members who 
served with him in Lebanon or of 
individuals, including family members, 
friends, and service members to whom he 
may have confided the circumstances of 
his stressors at that time or immediately 
following the events in Lebanon, or 
during the remainder of his active 
service and immediately after his 
discharge.

2.  Obtain the veteran's entire service 
personnel file for both periods of his 
active service, to include copies of any 
and all orders, administrative actions, 
evaluation reports, and citations.  In 
particular, obtain the citations for the 
Meritorious Unit Commendation awarded to 
Marine Medium Helicopter Squadron 365 for 
service from October 15, 1982 to April 
20, 1983, and for the Navy Unit 
Commendation awarded to 22nd Marine 
Amphibious Unit for service during the 
period from October 20, 1983 to February 
26, 1984.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department. Request assistance from the 
service department as necessary.  
Document negative responses.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including Pentecost, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


